Citation Nr: 1428003	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for sleep apnea and, if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1996 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2001 rating decision which denied service connection for a sleep apnea and that decision became final.

2.  Evidence received since the July 2001 rating decision is new and material and shows that sleep apnea was incurred during active duty.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for sleep apnea and the criteria for service connection have been met.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. § 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Claim to Reopen

The Veteran has submitted new and material evidence sufficient to reopen his claim of service connection sleep apnea.  

In July 2001, the RO denied the claim for lack of a current disability.  The July 2001 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

Medical evidence submitted since July 2001 shows that the Veteran suffers from sleep apnea.  This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a current disability, the absence of which was the basis for the July 2001 denial.  Accordingly, reopening the claim is warranted.

Service Connection

The Veteran contends that his current sleep apnea was incurred during active duty.

Service treatment records show that the Veteran underwent two nasal surgeries to correct excessive snoring and possible obstructive sleep apnea.  Despite these surgeries, symptoms of sleep apnea continued and the Veteran was referred for a sleep study.  The sleep study report shows that the Veteran suffered from a snoring disorder but did not quite meet the requirements for sleep apnea.

After service, a private physician diagnosed mild obstructive sleep apnea based on a December 2008 sleep study.  

In an April 2009 VA medical opinion, a physician's assistant concluded that the Veteran's current sleep apnea is not related to symptoms of sleep apnea shown during service.  The rationale was that the Veteran was diagnosed with sleep apnea seven years after service and there is no objective evidence of record to support the diagnosis in service.

In a December 2009 medical opinion, a physician concluded that the Veteran's current sleep apnea is related to his in-service diagnosis of possible sleep apnea.  The rationale was that the Veteran underwent surgery to correct symptoms of sleep apnea during service, the symptoms have continued since service, and the same symptoms are now attributed to the Veteran's current sleep apnea.

Service connection is warranted for a current disability that was incurred during a period of active duty military service.  See 38 C.F.R. § 3.303(a).

The Veteran is competent to report snoring and daytime fatigue since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, sleep apnea is not a simple medical condition that the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person; that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses or the etiology of complex medical conditions.  Accordingly, he is not competent to self-diagnose sleep apnea or offer an opinion as to its etiology and his opinion in this regard is of no probative value.

The competent medical evidence of record pertaining to in-service incurrence consists of  the April 2009 VA medical opinion and the December 2009 medical opinion.

The unfavorable April 2009 VA medical opinion presents two problems.  First, the conclusion is based on the inaccurate finding that there is no objective evidence of record to support a diagnosis in service.  In fact, service treatment records show that the Veteran underwent two nasal surgeries to correct excessive snoring and possible obstructive sleep apnea.  At worst, these records coupled with those showing symptoms of sleep apnea present some evidence to support a diagnosis of sleep apnea in service.  Second, the examiner does not address the Veteran's credible report of symptoms in and since service.  For these reasons, the April 2009 VA medical opinion is of no probative value.

While the favorable December 2009 medical opinion lacks a comprehensive explanation, the examination report shows that the opinion was based on a thorough review of the Veteran's medical history and the Veteran's credible report of symptoms in and since service.  The December 2009 medical opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  

Resolving any doubt in the Veteran's favor, his current sleep apnea was incurred during active duty.  Service connection for sleep apnea is warranted.


ORDER

New and material evidence has been presented to reopen the service connection claim for sleep apnea and service connection is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


